Citation Nr: 0706599	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective March 6, 2002.  By a June 2003 rating 
decision, the RO continued the 30 percent disability rating.


FINDING OF FACT

Since March 6, 2002, the veteran's PTSD has been productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met 
since March 6, 2002, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD disability on the original 
grant of service connection.  See 38 C.F.R. § 20.201 (2006); 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Collaro v. West, 
136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection for that disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records dated from April 2002 to May 2005 show 
various PTSD symptoms, including guilt, hypervigilence, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anger, isolation from others, 
impaired memory, problems with concentration, and a sense of 
a foreshortened future.  These records also show that the 
veteran had to sleep in a separate room from his wife, due to 
the danger he posed to her at night while sleeping, as a 
result of his nightmares.  More recent records show that the 
veteran had increasing difficulty in getting along with other 
people, as evidenced by his report of a verbal altercation 
with an Asian man in June 2003.  Other findings include 
regular notations that the veteran's insight was adequate.  

The veteran underwent VA examination in July 2002 and June 
2003.  On examination in July 2002, the veteran reported a 
many-year history of symptoms of depression and anxiety for 
which he had only sought treatment after the September 11th 
terrorist attacks, which he reported had caused his symptoms 
to worsen.  His current complaints included daily intrusive 
memories, difficulty sleeping for more than two hours at a 
time, frequent nightmares from which he often awoke and was 
unable to go back to sleep, difficulty concentrating, 
hypervigilence which required him to sit with his back to the 
wall at all times, an increased startle response, and 
difficulty controlling his anger, which frequently resulted 
in verbal altercations with others.  He additionally reported 
experiencing auditory hallucinations of voices of people from 
Vietnam and dissociative flashback experiences that were 
usually triggered by loud noises.  He stated that he 
generally tried to avoid thoughts and feelings related to the 
Vietnam War by focusing on work-related activities.  He 
avoided organizations and movies about the Vietnam War.  He 
reported that he generally had difficulty feeling a full 
range of emotion, and that he suffered from survivor guilt, 
causing him to feel as though he lived only one day at a 
time.

Mental status examination revealed a dysphoric and solemn 
mood with affect appropriate to content.  The veteran's 
speech was rambling in nature and he frequently had to be 
redirected to the examination questions.  His thought process 
was at times circumstantial.  His short- and long-term memory 
were intact, although the examiner noted that he had 
difficulty remembering some of the names of people in Vietnam 
who were very important to him, which the examiner noted 
indicated emotional blocking.  He denied suicidal ideations 
presently, but admitted to having had such ideations in the 
past.  He was noted to be dressed casually and cleanly.

With regard to his social history, the veteran reported that 
he was currently married to his second wife and that he had 
one daughter from his first marriage, which had lasted for 14 
years.  He stated that he had two siblings, with whom he 
stayed in touch, and who lived fairly close to the veteran.  
He reported that he generally stayed close to his house, 
"bunkering in."  He stated that he often sat in the woods 
on his property.  In terms of leisure activities, the veteran 
reported that felt cut off from others, ostracized, and that 
he did not enjoy many leisure activities or recreational 
pursuits because of feelings of survivor guilt and a belief 
that he did not deserve to feel pleasure.

With regard to his legal history, he reported that he had a 
lengthy history of getting in fights and verbal altercations 
with people who were unsupportive of the Vietnam War or who 
stated things he felt were derogatory towards soldiers.  He 
had been arrested approximately eight times for getting in 
fights, but had not been arrested for fighting in the past 10 
years.  He reported a history of alcohol abuse that began 
shortly after his return from Vietnam, which began as a means 
of assistance with sleep.  He stated, however, that he had 
stopped abusing alcohol approximately 10 years prior to the 
examination.  

With regard to his occupational history, the veteran reported 
that he had not been able to work for other people since 
returning from Vietnam, as it reminded him of being ordered 
to kill during the war.  The veteran had therefore largely 
been self-employed, doing repair work and general 
contracting.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic, delayed onset post-traumatic 
stress disorder.  His symptoms caused him difficulty 
occupationally, in that he was unable to work in situations 
where he was not self-employed, and caused him to isolate 
himself, socially.  Additionally, he had a chronic mild 
depressive mood state associated with his PTSD which 
decreased his effectiveness both socially and occupationally.  
Based upon the above symptoms, a GAF score of 60 was 
assigned.

On examination in June 2003, the veteran reported that he had 
been undergoing therapy for treatment of his PTSD, but 
reported that he was not on any medication for his symptoms.  
The veteran's current complaints included difficulty staying 
asleep and recurring nightmares which were more vivid since 
the war in Iraq.  The nightmares varied in frequency, but 
averaged between two and three per week.  He reported 
difficulty with frequent intrusive thoughts.  He described a 
continued state of hypervigilence, staying that he would not 
sit anywhere unless he could see the door, and stated that he 
preferred to have a weapon with him in order to feel safe.  

Mental status examination revealed a sad and mildly depressed 
mood with affect appropriate to content.  He was described by 
the examiner to sit with his head hung down, and to only make 
eye contact intermittently.  He spoke with a slow rate of 
speech and with a soft voice.  There was no evidence of 
psychosis.  The veteran's long-term memory was largely 
intact, although his short-term memory was found to be 
impaired.  The veteran admitted to having hopeless feelings, 
but denied currently experiencing suicidal or homicidal 
ideations.  The veteran was noted to be dressed casually and 
cleanly.

With regard to social interaction, the veteran stated that he 
had limited socialization, but was enjoying his PTSD support 
group, as he could relate to the other individuals in the 
group.  He described his marriage as a friendship.  He stated 
that he spent his free time working in his yard, in his shop, 
or reading.  He stated that he preferred to isolate himself 
and stay close to home, as he had a past history of fighting, 
although fighting had not gotten him into legal trouble since 
the last examination.  The veteran denied problematic alcohol 
use.

With regard to his occupational status, the veteran reported 
that he continued to do repair work for others, with an 
understanding with his employer that the veteran be 
independently contracted out for the job, so as to minimize 
contact with others, and to allow for greater flexibility.  
This allowed him to leave a job when he could not tolerate 
the situation.  The veteran reported restrictions in terms of 
who he was willing to work for, stating specifically that he 
would not work for people of Arabic or Asian descent.  

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic, delayed onset post-traumatic 
stress disorder.  The examiner noted that the veteran's 
symptoms had not appeared to worsen since the date of the 
last examination, despite the veteran's contentions that they 
had.  While the veteran did have restrictions on his ability 
to work, it appeared that he was able to work on occasion, 
and that he did enjoy some solitary leisure pursuits.  Based 
upon the above symptoms, which were felt to moderately impair 
the veteran occupationally and socially, a GAF score of 60 
was assigned.

The above-noted examinations assigned GAF scores of 60.  
Other treatment records dated from April 2002 to May 2005 
reflect GAF scores of 60, 55, 50, and of 45, with a worsening 
of the veteran's GAF scores in the more recent past.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, GAF scores of 60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  GAF scores 55 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Here the veteran indicated that he has no friends and spends 
the vast majority of his time in isolation, generally 
retreating to the woods behind his home.  While he is 
currently in a stable and committed relationship, his first 
marriage ended in divorce, and he is not close to his 
daughter.  While the veteran was close to his two siblings 
and his brother-in-law, one of his siblings and his brother-
in-law have passed away during the pendency of this appeal, 
apparently aggravating his symptoms.  More recent treatment 
records now demonstrate that the veteran has been prescribed 
medication for alleviation of his PTSD symptoms.  He has a 
demonstrated history of legal trouble for which he has been 
arrested numerous times, and a long history of substance 
abuse, now in remission.  Despite evidence indicating a 
relatively stable work history when able to work 
independently, more recent evidence demonstrates that the 
veteran has been unable to work since September 2004, as a 
result of the veteran's having become a danger to himself on 
the job as a result of his not being able to concentrate due 
to his PTSD.  The veteran's increasing difficulty with work 
and social environments clearly indicate that his PTSD 
symptoms fall within the category of moderately severe PTSD.  
In so determining, the Board finds it significant that the 
veteran was assigned a GAF score of 60 on very few occasions. 
The veteran's GAF scores most consistently are in the 50 to 
55 range.  Additionally, the veteran's most recent treatment 
records, dated in May 2005, note that the veteran's PTSD 
symptoms had worsened and that he complained of anxiety about 
the anniversary date of his being evacuated out of Vietnam 
after being injured.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have deficiencies in most areas, as he is occasionally able 
to work on his own, and is able to enjoy some solitary 
leisure pursuits.  Nor has he been shown to have obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical or obscure, near continuous panic 
or depression affecting his ability to function 
independently, or neglect of personal hygiene.  As such, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, despite more recent evidence of worsening of PTSD 
symptomatology, the Board finds that staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
since March 6, 2002, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, May 
2003December 2003, and January 2005; rating decisions in 
August 2002 and June 2003; and a statement of the case in 
June 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to issuance of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the December 2004 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

A rating of 50 percent for PTSD, but no higher, is granted 
from March 6, 2002, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


